      CASE 0:18-cv-01384-PJS-LIB Document 23 Filed 10/24/18 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA



RACHELLE WAKEFIELD,                                      Case No. 18‐CV‐1384 (PJS/LIB)

                Plaintiff,

v.                                                             ORDER OF DISMISSAL

OCWEN LOAN SERVICING, LLC,

                Defendant.



      Based upon the Stipulation for Dismissal filed by the parties on October 23, 2018

[ECF No. 21],

      IT IS ORDERED that this action is dismissed with prejudice and on the merits,

without costs or disbursements to any party.




Dated: October 24, 2018

                                                     s/Patrick J. Schiltz
                                                     Patrick J. Schiltz
                                                     United States District Judge
